Title: From Thomas Jefferson to William H. Cabell, 7 September 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Dear Sir
                     
                            Monticello Sep. 7. 07.
                        
                        I now return you Majr. Newton’s letters. the intention of the squadron in the bay is so manifestly pacific,
                            that your instructions to him are perfectly proper, not to molest their boats merely for approaching the shore. while they
                            are giving up slaves & citizen seamen & attempting nothing ashore, it would not be well to stop this by any new
                            restriction. if they come ashore indeed, they must be captured, or destroyed if they cannot be captured, because we mean
                            to enforce the Proclamation rigorously in preventing supplies—so the instructions already given as to intercourse by
                            flags, as to sealed & unsealed letters must be strictly adhered to. it is so material that the seaport towns should have
                            artillery militia duly trained that I think you have done well to permit capt. Nestell’s company to have powder & ball
                            to exercise. with respect to gun-carriages, furnaces & clothes, I am so little familiar with the details of the War
                            department that I must beg those subjects to lie till the return of the Secretary at War, which will be in three weeks.   proposing to be absent from this place from the 9th. to the 16th. inst. our daily post will be suspended during that
                            interval. I salute you with great esteem & respect
                        
                            Th: Jefferson
                     
                        
                    